Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the 07/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-7,9, 11-12,14-17,19, 22, 24 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 6,8-11,14 and 16 of PN No. 
Patent No.  Claims 11,252,486
Current Application 16/960,783 Claims
Claim 1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 6
Claim 4
Claim 8
Claim 6
Claim 6
Claim 7
Claim 3
Claim 9
Claim 8
Claim 11
Claim 6
Claim 12
Claim 9
Claim 14
Claim 9
Claim 15
Claim 10
Claim 16
Claim 14
Claim 17
Claim 11
Claim 22
Claim 16
Claim 24


Claims 1-4,6-7,9, 11-12,14-17,19, 22, 24 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of co-pending Application16/960,757. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending Application 16/960,757
Current Application 16/960,783 Claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 8
Claim 4
Claim 6
Claim 6
Claims 7 and/or 3
Claim 7
Claim 4
Claim 9
Claims 10 ad/or 6
Claim 11
Claims 7 and/or 3
Claim 12
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 19
Claim 17
Claims 17 and/or 21
Claim 19

Claim 22
Claims 17 and/or 21
Claim 24


Claims 1-4,6-7,9, 11-12,14-17,19, 22, 24 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of co-pending Application 16/960,730. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending Application 16/960,730
Current Application 16/960,783 Claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 9
Claim 4
Claims 6 and/or 11
Claim 6
Claim 7
Claim 7
Claim 4
Claim 9
Claims 6 and 11
Claim 11
Claim 12
Claim 12
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 22
Claim 17
Claim 19
Claim 19
Claim 17
Claim 22
Claims 19
Claim 24


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2004/0233043, hereby referred as Yazawa) in view of Gregg et al. (US Patent 7,846,397, hereby referred as Gregg). 
Regarding claim 1, 
Yazawa discloses; 
A system for wirelessly monitoring process conditions within a reactor vessel (figure 10, reactor vessel 259. See paragraphs [0035] and [0016], the information about chemical reaction), wherein said system comprises: 
the reactor vessel that defines a reaction zone; wherein within the reaction zone is a substance comprising catalyst particles (see paragraph [0061], the reactor vessel 259 comprises monitored substance as shown in figure 10), and 
wherein within the reactor vessel is an RFID sensor configured to sense a reactor condition within the reaction zone, receive an interrogation signal, and in response to the interrogation signal, transmit an RFID transponder signal that includes information representative of the reactor condition (see paragraph [0061], the reactor vessel 259 has a plurality of sensor enabled RFID tags 250 placed at a known locations within the reactor vessel 259 as shown in figure 10. Further, paragraph [0035] teaches that the RFID tags 250 are placed within the walls of the reaction zone); and 
an RFID reader antenna that is wirelessly linked to the RFID sensor and configured to transmit the interrogation signal and receive the RFID transponder signal that is responsive to the interrogation signal (see figures 2 and 10, elements 101,105,201 and 260. Paragraph [0061] teaches that the RFID tags 250 can be passive which require an interrogation signal. Paragraph [0058] teaches an RFID reader 263, 

Yazawa does not disclose;
Wherein said system comprises: providing the reactor vessel that defines a reaction zone within which is a catalyst bed comprising catalyst particles.

However, Gregg teaches;
Wherein said system comprises: providing the reactor vessel that defines a reaction zone within which is a catalyst bed comprising catalyst particles (Gregg teaches a system for measuring and profiling process conditions within a reactor vessel defining a reaction zone, wherein within said reaction zone is a catalyst bed, comprising catalyst particles; and wherein each sensor-enabled tag is placed at a known location within said catalyst bed such that process conditions at their respective specific location throughout the reaction zone may be determined an profiled, see at least col. 4, lines 39-50, the reaction process occurring in mixing vessel (210) may be an endothermic or exothermic chemical reaction, and to properly control the chemical reaction, the controller (104) requires an accurate temperature profile of the fluidized bed of catalytic material in mixing vessel (210) and col. 4, lines 51-67, the RF temperature sensor (230) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregg into Yazawa. This provides a known alternative monitored process condition that can be used in place of Yazawa’s monitored process condition while providing predictable results. In addition, by placing Yazawa’s sensor-enabled RFID tags in the catalyst bed as taught by Gregg allows for closer and more accurate monitoring of the reaction itself.

Regarding claim 14, 
Yazawa discloses; 
A method of monitoring process conditions within a reactor vessel (figure 10, reactor vessel 259. See paragraphs [0035] and [0016], the information about chemical reaction), wherein said method comprises: 
providing the reactor vessel that defines a reaction zone within which is a substance comprising catalyst particles (see paragraph [0061], the reactor vessel 259 comprises monitored substance as shown in figure 10) and 
an RFID sensor that is wirelessly linked to an RFID reader antenna (see figures 2 and 10, elements 101,105,201 and 260. Paragraph [0061] teaches that the RFID tags 250 can be passive which require an interrogation signal. Paragraph [0058] teaches an 

Yazawa does not disclose;
Wherein said method comprises: providing the reactor vessel that defines a reaction zone within which is a catalyst bed comprising catalyst particles.

However, Gregg teaches;
Wherein said method comprises: providing the reactor vessel that defines a reaction zone within which is a catalyst bed comprising catalyst particles (Gregg teaches a system for measuring and profiling process conditions within a reactor vessel defining a reaction zone, wherein within said reaction zone is a catalyst bed, comprising 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregg into Yazawa. This provides a known alternative monitored process condition that can be used in place of Yazawa’s monitored process condition while providing predictable results. In addition, by placing Yazawa’s sensor-enabled RFID tags in the catalyst bed as taught by Gregg allows for closer and more accurate monitoring of the reaction itself.

Regarding claim 30, 
Yazawa discloses; 
Wherein the interrogation and responsive signals pass through a bed thickness of catalyst particles of from about 0.5 to about 20 meters (see figures 2 and 10, 

Yazawa does not disclose;
A catalyst bed comprising catalyst particles.

However, Gregg teaches;
Wherein said method comprises: providing the reactor vessel that defines a reaction zone within which is a catalyst bed comprising catalyst particles (Gregg teaches a system for measuring and profiling process conditions within a reactor vessel defining a reaction zone, wherein within said reaction zone is a catalyst bed, comprising catalyst particles; and wherein each sensor-enabled tag is placed at a known location within said catalyst bed such that process conditions at their respective specific location throughout the reaction zone may be determined an profiled, see at least col. 4, lines 39-50, the reaction process occurring in mixing vessel (210) may be an endothermic or exothermic chemical reaction, and to properly control the chemical reaction, the controller (104) requires an accurate temperature profile of the fluidized bed of catalytic 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Gregg into Yazawa. This provides a known alternative monitored process condition that can be used in place of Yazawa’s monitored process condition while providing predictable results. In addition, by placing Yazawa’s sensor-enabled RFID tags in the catalyst bed as taught by Gregg allows for closer and more accurate monitoring of the reaction itself.

Claims 2-4, 6-8, 15-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2004/0233043, hereby referred as Yazawa) in view of Gregg et al. (US Patent 7,846,397, hereby referred as Gregg) as applied to claims 1 and 14 above, and further in view of Long et al. (US patent 8,658,024, hereby referred as Long).
Regarding claim 2, 
Yazawa in view of Gregg, as addressed above, teach said catalyst particles (see at least col. 4, lines 39-50 of Gregg).

Yazawa, as modified, does not disclose;


However, Long teaches;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component (It is known for cracking catalysts, such as Gregg’s catalyst, to comprise different components. For example, Long teaches a catalyst comprising an inorganic oxide component and a metal component (see at least the abstract)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the catalyst particles comprise an inorganic oxide component and a metal component, as taught by Long, into Yazawa as modified to provide a known alternative cracking catalyst that can be used in place of Yazawa.

Regarding claim 3, 
Yazawa discloses; 
Wherein the RFID sensor comprises an RFID tag operatively connected to senor means for sensing the reactor condition and providing a sensor input to said RFID tag representative of the reactor condition, wherein the sensor is configured with the RFID tag to provide the RFID transponder signal including information representative of the reactor condition (figures 2 and 10, see paragraph [0061], the reactor vessel 259 has a plurality of sensor enabled RFID tags 250 placed at a known locations within the reactor 



Regarding claim 4, 
Yazawa discloses; 
Wherein the RFID reader antenna is positioned external to the reactor vessel (figure 10, RFID reader 263 and reactor vessel 259). 


Regarding claim 6, 
Yazawa discloses; 
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (see at least [0048] teaches each RFID tag (250) has an ID number unique to the chip of the RFID tag (250). See the abstract for teaching that the sensor 

Regarding claim 7, 
Yazawa discloses; 
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna (see figures 2 and 10, elements 101,105,201 and 260. Paragraph [0061] teaches that the RFID tags 250 can be passive which require an interrogation signal. Paragraph [0058] teaches an RFID reader 263, RFID reader antenna 260 and RFID tags 250. Paragraph [0057] teaches that RFID reader 263 stores a correspondence between each RFID tag’s 250 unique Chip ID and chip location, such that conditions at any given position inside the reactor vessel 259 can be selectively monitored via wireless communication. Paragraphs [0037]- [0038] teaches that RFID reader 101 uses an antenna 105 to communicate with the RFID tags 201/250). 

Regarding claim 8, 
Yazawa discloses; 
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition (see at least Figure 6, items 103 and 105 of Yazawa and Figure 10, items 259, 250 and 260 of Yazawa and [0037-0038] of Yazawa and [0061] of Yazawa, teach 

Regarding claim 15, 
Yazawa in view of Gregg, as addressed above, teach said catalyst particles (see at least col. 4, lines 39-50 of Gregg).

Yazawa, as modified, does not disclose;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component.  

However, Long teaches;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component (It is known for cracking catalysts, such as Gregg’s catalyst, to comprise different components. For example, Long teaches a catalyst comprising an inorganic oxide component and a metal component (see at least the abstract)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the catalyst particles comprise an inorganic oxide component and a metal component, as taught by Long, into Yazawa as modified to provide a known alternative cracking catalyst that can be used in place of Yazawa.


Regarding claim 16, 
Yazawa discloses; 
Wherein the RFID sensor comprises an RFID tag operatively connected to a sensor which senses said reactor condition and provides a sensor input to the RFID tag that is representative of the reactor condition; and providing the RFID transponder signal that includes information representative of the reactor condition (figures 2 and 10, see paragraph [0061], the reactor vessel 259 has a plurality of sensor enabled RFID tags 250 placed at a known locations within the reactor vessel 259 as shown in figure 10. Further, paragraph [0035] teaches that the RFID tags 250 are placed within the walls of the reaction zone. Furthered, see figures 2 and 10, elements 101,105,201 and 260. Paragraph [0061] teaches that the RFID tags 250 can be passive which require an interrogation signal. Paragraph [0058] teaches an RFID reader 263, RFID reader antenna 260 and RFID tags 250. Paragraph [0057] teaches that RFID reader 263 stores a correspondence between each RFID tag’s 250 unique Chip ID and chip location, such that conditions at any given position inside the reactor vessel 259 can be selectively monitored via wireless communication. Paragraphs [0037]- [0038] teaches that RFID reader 101 uses an antenna 105 to communicate with the RFID tags 201/250).

Regarding claim 17, 
Yazawa discloses; 
Wherein the RFID reader antenna is positioned external to the reactor vessel (figure 10, RFID reader 263 and reactor vessel 259). 


Regarding claim 19, 
Yazawa discloses; 
wherein the reactor condition is selected from the group of process conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (see at least [0048] teaches each RFID tag (250) has an ID number unique to the chip of the RFID tag (250). See the abstract for teaching that the sensor (209) of the RFID tag (250) is used to detect temperature, pressure, pH, etc., for transmission to the RFID reader (263) and Figures 1 and 10, items 201, 209, 250, 260 and 263 & [0061]).
	
Regarding claim 20, 
Yazawa discloses; 
Providing a reader which provides the interrogation signal to said RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna (see figures 2 and 10, elements 101,105,201 and 260. Paragraph [0061] teaches that the RFID tags 250 can be passive which require an interrogation signal. Paragraph [0058] teaches an RFID reader 263, RFID reader antenna 260 and RFID tags 250. Paragraph [0057] teaches that RFID reader 263 stores a correspondence between each RFID tag’s 250 unique Chip ID and chip location, such that conditions at any given position inside the reactor vessel 259 can be selectively monitored via wireless communication. Paragraphs [0037]- [0038] teaches that RFID reader 101 uses an antenna 105 to communicate with the RFID tags 201/250).  
 
Regarding claim 21, 
Yazawa discloses; 
Providing computing means configured with the reader; processing the RFID transponder signal; and displaying or providing output information relating to the reactor condition (see at least Figure 6, items 103 and 105 of Yazawa and Figure 10, items 259, 250 and 260 of Yazawa and [0037-0038] of Yazawa and [0061] of Yazawa, teach the reaction zone is three dimensionally monitored via RFID tags (250) and col. 4, lines 51-58 of Gregg and Figure 2, items 260 and 270 of Gregg).

Claims 9, 11-13, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2004/0233043, hereby referred as Yazawa) in view of Gregg et al. (US Patent 7,846,397, hereby referred as Gregg), and Long et al. (US patent 8,658,024, hereby referred as Long) as applied to claims 3 and 16 above, and further in view of Angell et al. (U.S. 2009/0231127, hereby referred as Angell).
Regarding claim 9, 
Yazawa in view of Gregg and Long do not specifically teach wherein said RFID reader antenna is positioned within said reaction zone of said reactor vessel.

However, Angell teaches;
Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel (Angell teaches a communication system wherein an RFID reader antenna is positioned within a reaction zone of a reactor vessel, see at least the abstract, which teaches a catalytic process is tracked via RFID tags and Figures 6-8 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel, as taught by Angell, into Yazawa as modified in order to provide a known alternative interrogation location that can be used in place of, or in addition to, Yazawa in view of Gregg and Long’s location while providing predictable results and a level of redundancy.

Regarding claim 11, 
Yazawa discloses; 
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity (see at least [0048] teaches each RFID tag (250) has an ID number unique to the chip of the RFID tag (250). See the abstract for teaching that the sensor (209) of the RFID tag (250) is used to detect temperature, pressure, pH, etc., for transmission to the RFID reader (263) and Figures 1 and 10, items 201, 209, 250, 260 and 263 & [0061]).  



Regarding claim 12, 
Yazawa discloses; 



Regarding claim 13, 
Yazawa discloses; 
computing means configured with the reader and providing for the processing of said REID transponder signal to provide output information relating to the reactor condition (see at least Figure 6, items 103 and 105 of Yazawa and Figure 10, items 259, 250 and 260 of Yazawa and [0037-0038] of Yazawa and [0061] of Yazawa, teach the reaction zone is three dimensionally monitored via RFID tags (250) and col. 4, lines 51-58 of Gregg and Figure 2, items 260 and 270 of Gregg).



Regarding claim 22, 


However, Angell teaches;
Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel (Angell teaches a communication system wherein an RFID reader antenna is positioned within a reaction zone of a reactor vessel, see at least the abstract, which teaches a catalytic process is tracked via RFID tags and Figures 6-8 and [0036-0037] note inserted into the container and [0034] drawn across a face of the container).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel, as taught by Angell, into Yazawa as modified in order to provide a known alternative interrogation location that can be used in place of, or in addition to, Yazawa in view of Gregg and Long’s location while providing predictable results and a level of redundancy.



Regarding claim 24, 
Yazawa discloses; 
Wherein the reactor condition is selected from the group of process conditions consisting of pressure, temperature, chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and 


Regarding claim 25, 
Yazawa discloses; 
Providing a reader that provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from said RFID reader antenna (see figures 2 and 10, elements 101,105,201 and 260. Paragraph [0061] teaches that the RFID tags 250 can be passive which require an interrogation signal. Paragraph [0058] teaches an RFID reader 263, RFID reader antenna 260 and RFID tags 250. Paragraph [0057] teaches that RFID reader 263 stores a correspondence between each RFID tag’s 250 unique Chip ID and chip location, such that conditions at any given position inside the reactor vessel 259 can be selectively monitored via wireless communication. Paragraphs [0037]- [0038] teaches that RFID reader 101 uses an antenna 105 to communicate with the RFID tags 201/250).   


Regarding claim 26, 
Yazawa discloses; 
Providing a computer configured with the reader; processing said RFID transponder signal; displaying or providing output information relating to the reactor . 


Allowable Subject Matter
Claims 27-28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845